 

Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

first AMENDMENT TO credit AGREEMENT (this “Amendment”), dated as of March 15,
2018, by and among BIOMARIN PHARMACEUTICAL INC., a Delaware corporation (the
“Borrower”), the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

W I T N E S S E T H:

WHEREAS, the Borrower, the Lenders from time to time party thereto and the
Administrative Agent are party to that certain Credit Agreement, dated as of
November 29, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”);
and

WHEREAS, pursuant to Section 10.01 of the Existing Credit Agreement, the
Borrower, the Required Lenders and the Administrative Agent wish to amend the
Existing Credit Agreement on the terms set forth in Section 2 hereof and subject
to the conditions set forth herein;

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1.  Defined Terms. Capitalized terms used but not defined herein shall
have the respective meanings assigned to such terms in the Existing Credit
Agreement, as amended by this Amendment (the “Amended Credit Agreement”).

SECTION 2.  Amendments. Effective as of the Amendment Effective Date (as defined
below):

(a)Section 7.02(j) of the Existing Credit Agreement is hereby amended to replace
the reference to “$10,000,000” therein with “$30,000,000”.

SECTION 3.  Conditions to Effectiveness.  The effectiveness of the amendments
set forth in Section 2 hereof are subject solely to satisfaction of the
following conditions precedent (the date of such satisfaction being the
“Amendment Effective Date”):

(a)         (i) the Borrower shall have executed and delivered counterparts of
this Amendment to the Administrative Agent, (ii) Lenders constituting the
Required Lenders (as defined in the Existing Credit Agreement) shall have
executed and delivered counterparts of this Amendment to the Administrative
Agent, and (iii) the Administrative Agent shall have executed a counterpart of
this Amendment;

(b)  the representations and warranties of the Borrower contained in Section 4
hereof shall be true and correct in all material respects, except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty shall be true
and correct in all respects, on and as of the Amendment Effective Date, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects as of such earlier date except for any representation and warranty that
is qualified by materiality or reference to Material Adverse Effect, which such
representation and warranty shall be true and correct in all respects as of such
earlier date;

(c)  prior to and immediately after the Amendment Effective Date, no Default or
Event of Default shall exist; and

(d)  all legal fees, charges, disbursements of and other charges of counsel to
the Administrative Agent and the Lenders in connection with this Amendment
required to be paid by the Borrower pursuant to Section 10.04 of the Exiting
Credit Agreement shall have been paid or shall be paid on the Amendment
Effective Date to the extent invoiced prior to the Amendment Effective Date.

SECTION 4.  Representations and Warranties.  The Borrower hereby represents and
warrants on and as of the Amendment Effective Date that:

 

--------------------------------------------------------------------------------



(a)  the representations and warranties of the Borrower and each other Loan
Party contained in Article V of the Credit Agreement or any other Loan Document,
or which are contained in any document furnished at any time under or in
connection with the Credit Agreement or any other Loan Document, are true and
correct in all material respects, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty is true and correct in all respects, on and as
of the Amendment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects as of such earlier date except for any
representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects as of such earlier date, and except that for purposes of
this Section 4(a), the representations and warranties contained in Sections
5.05(a) and (b) of the Credit Agreement shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b) of the Credit
Agreement, respectively;

(b)  this Amendment has been duly executed and delivered by the Borrower and
this Amendment constitutes a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by applicable Debtor Relief Laws and by
equitable principles regardless of whether considered in a proceeding in equity
or at law;

(c)  the execution, delivery and performance by the Borrower of this Amendment
has been duly authorized by all necessary corporate or other organizational
action, and does not and will not (x) contravene the terms of any of the
Borrower’s Organization Documents; (y) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the Borrower is a party or
affecting the Borrower or the properties of the Borrower or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which the Borrower or its property is
subject; or (z) violate any Law, except in each case referred to in the
foregoing clauses (y) and (z), to the extent that such conflict, breach,
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and

(d)  no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Amendment.

SECTION 5.  Effects on Loan Documents.

(a)  On and after the effectiveness of this Amendment, (x) each reference in any
Loan Document to “the Credit Agreement” shall mean and be a reference to the
Amended Credit Agreement and (y) each reference in the Existing Credit Agreement
to “this Agreement,” “hereunder,” “hereof” or words of like import shall mean
and be a reference to the Amended Credit Agreement.

(b)  Except as specifically amended herein, all Loan Documents (including the
Guaranty and any Collateral Documents and all Guarantees and any Liens granted
thereunder in respect of the Obligations) shall continue to be in full force and
effect and are hereby in all respects ratified and confirmed. The parties hereto
acknowledge and agree that the amendment of the Existing Credit Agreement
pursuant to this Amendment and all other Loan Documents amended and/or executed
and delivered in connection herewith shall not constitute a novation of the
Existing Credit Agreement or of any other Loan Documents as in effect prior to
the Amendment Effective Date.

(c)  The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of the Loan Documents or in any way limit, impair or otherwise
affect the rights and remedies of the Administrative Agent or the Lenders under
the Loan Documents.

(d)  The Borrower and the other parties hereto acknowledge and agree that, on
and after the Amendment Effective Date, this Amendment shall constitute a Loan
Document for all purposes of the Amended Credit Agreement.

SECTION 6.  APPLICABLE LAW.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

SECTION 7.  WAIVER OF JURY TRIAL.   EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS

2

--------------------------------------------------------------------------------



AMENDMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.

 

SECTION 8.  Jurisdiction; Consent to Service of Process.

(a)

THE BORROWER IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE
ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW
OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE
ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE
FOREGOING IN ANY WAY RELATING TO THIS AMENDMENT, IN ANY FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AMENDMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AMENDMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(b)

WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AMENDMENT IN ANY COURT REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(c)

SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS AMEDNMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

SECTION 9.  Miscellaneous.

(a)  This Amendment shall be binding upon and inure to the benefit of the
Borrower and its successors and permitted assigns, and upon the Administrative
Agent, the Lenders and the L/C Issuer and their respective successors and
permitted assigns.

(b)  In the event any one or more of the provisions contained in this Amendment
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).

(c)   This Amendment may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original
but all of which when taken together shall constitute a single contract.

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

BIOMARIN PHARMACEUTICAL INC.,

as the Borrower

By:

 

/s/ Jean-Jacques Bienaime

 

Name:Jean-Jacques Bienaime

 

Title:CEO

 

[Signature Page to First Amendment to Biomarin Credit Agreement]

--------------------------------------------------------------------------------

 

Acknowledged and agreed:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:

 

/s/ Sebastian Lurie

 

Name:Sebastian Lurie

 

Title:SVP

 

 

[Signature Page to First Amendment to Biomarin Credit Agreement]

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.

 

BANK OF AMERICA, N.A.,
as a Lender

By:/s/ Sebastian Lurie
Name: Sebastian Lurie
Title: SVP

 

[Signature Page to First Amendment to Biomarin Credit Agreement]

 